USCA11 Case: 20-11469     Date Filed: 05/07/2021   Page: 1 of 20



                                                                        [PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 20-11469
                            ________________________

                        D.C. Docket No. 1:18-cv-05963-JPB


OQUESHIA ANDREWS,

                                                                 Plaintiff-Appellant,

versus

CARMEL BIGGERS, JR.,
in his individual and official capacity,
TIM POUNDS,
in his official capacity as Douglas County Sheriff,

                                                              Defendants-Appellees.
                            ________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                           ________________________

                                   (May 7, 2021)

Before WILSON, ROSENBAUM, and ED CARNES, Circuit Judges.

ED CARNES, Circuit Judge:

         Oqueshia Andrews alleges that Douglas County Sheriff’s Deputy Carmel
           USCA11 Case: 20-11469      Date Filed: 05/07/2021    Page: 2 of 20



Biggers fondled her, kissed her, and watched her shower, all without her consent,

when she was an inmate in the county jail. According to Andrews, the reason

Biggers, who is male, could do those things is that Douglas County Sheriff Tim

Pounds operates the jail with a policy that allows “cross-gender supervision of

inmates without reasonable safeguards in place.” Andrews sued Pounds in his

official capacity under 42 U.S.C. § 1983, and the district court granted Pounds’

motion to dismiss, concluding that under Purcell ex rel. Estate of Morgan v.

Toombs County, 400 F.3d 1313 (11th Cir. 2005), Pounds was due Eleventh

Amendment immunity because he acts as an arm of the State “when promulgating

policies and procedures governing conditions of confinement” at the county jail. Id.

at 1325.

      Andrews concedes, as she must, that Purcell “control[s] the outcome of this

case because both cases relate to the function of jail operations” and that the district

court was “bound by precedent” to follow it. Since Georgia law as it relates to

sheriffs’ duties and control has not meaningfully changed since we issued Purcell,

we agree. But Andrews wants Purcell overruled and our Court “to revisit the

factors discussed” in Manders v. Lee, 338 F.3d 1304 (11th Cir. 2003) (en banc), the

decision on which Purcell relies and which she recognizes “runs contrary to her

position.” She believes Manders “misapplies” to Georgia sheriffs the Supreme

Court’s analysis in McMillian v. Monroe County, 520 U.S. 781 (1997). Of course,


                                           2
          USCA11 Case: 20-11469       Date Filed: 05/07/2021    Page: 3 of 20



we as a panel cannot overrule Manders or Purcell. “Under our prior precedent rule,

a panel cannot overrule a prior one’s holding even [if] convinced it is wrong.”

United States v. Steele, 147 F.3d 1316, 1317–18 (11th Cir. 1998) (en banc). We

have “categorically reject[ed] any exception” to that rule “based upon a perceived

defect in the prior panel’s reasoning or analysis as it relates to the law in existence

at that time.” Smith v. GTE Corp., 236 F.3d 1292, 1303 (11th Cir. 2001). Those

principles apply as strongly, if not more so, where the earlier precedent is an en

banc decision.

      The district court correctly held that Pounds was due Eleventh Amendment

immunity under Purcell. See 400 F.3d at 1325.

      AFFIRMED.




                                            3
         USCA11 Case: 20-11469       Date Filed: 05/07/2021   Page: 4 of 20



WILSON, Circuit Judge, concurring:
      I concur in today’s decision because Purcell ex rel. Estate of Morgan v.

Toombs County, 400 F.3d 1313 (11th Cir. 2005), is binding precedent that controls

the outcome of this case. I write separately, however, to express my view that

Manders v. Lee, 338 F.3d 1304 (11th Cir. 2003) (en banc)—which Purcell relies

on—was incorrectly decided. Judge Anderson and Judge Barkett wrote compelling

dissents in Manders, both of which I joined. I continue to agree with their criticism

of the Manders majority. Nonetheless, under our prior-precedent rule, we are

bound to follow Manders and its progeny unless it “is overruled en banc or by the

Supreme Court.” United States v. Hogan, 986 F.2d 1364, 1369 (11th Cir. 1993).

For this reason alone, I concur.




                                          4
          USCA11 Case: 20-11469       Date Filed: 05/07/2021    Page: 5 of 20



ROSENBAUM, Circuit Judge, concurring:

      I concur in the panel’s decision to affirm the district court’s decision to dismiss

Andrews’s claim against Sheriff Pounds because he is entitled to sovereign immunity

under binding case law. See Manders v. Lee, 338 F.3d 1304 (11th Cir. 2003) (en

banc); Purcell ex rel. Estate of Morgan v. Toombs Cnty., 400 F.3d 1313 (11th Cir.

2005). I write separately to explain why this Court should reevaluate this case law

en banc, and in particular, our decision in Purcell.

      Under the concept of Eleventh Amendment state sovereign immunity, our

decisions in Manders and Purcell effectively insulate local governments in Georgia

from liability in federal court when county sheriffs violate citizens’ constitutional

rights. For example, here, Douglas County is protected from liability even though,

assuming the truth of Andrews’s allegations, a Douglas County deputy sheriff

engaged in a pattern and practice of sexually harassing and assaulting women

incarcerated in Douglas County Jail. These are horrific and disturbing allegations,

but under our precedent, the victims have no recourse against what is, in reality, the

local government entity overseeing the county jail.

      Our case law rests on misinterpretations of Georgia law and the Supreme

Court’s state sovereign-immunity precedent. My disagreement with this line of cases

is not unusual; the sheer number and length of the dissents in these cases attest to that

fact. See Manders, 338 F.3d at 1329 (Anderson, J., joined by Tjoflat, Birch, and


                                           5
          USCA11 Case: 20-11469       Date Filed: 05/07/2021    Page: 6 of 20



Wilson, JJ., dissenting); id. at 1332 (Barkett, J., joined by Tjoflat, Birch and Wilson,

JJ., and joined in part by Anderson, J., dissenting); Lake v. Skelton, 840 F.3d 1334,

1345 (11th Cir. 2016) (Parker, J., dissenting) (“Lake I”); Lake v. Skelton, 871 F.3d

1340, 1344 (11th Cir. 2017) (Martin, J., dissenting from denial of rehearing en banc)

(“Lake II”). Today, I join this chorus of voices raising concerns about our sovereign-

immunity doctrine with respect to Georgia sheriffs.

      In this concurrence, I seek to reiterate some of my colleagues’ fundamental

concerns with our reasoning in Manders and Purcell. I also explain why our decision

in Purcell conflicts with Manders and should be abrogated regardless of whether we

reconsider the ultimate holding in Manders.

                                         I.

      To determine whether an official or entity is an “arm of the State,” we look to

four factors: “(1) how state law defines the entity; (2) what degree of control the State

maintains over the entity; (3) where the entity derives its funds; and (4) who is

responsible for judgments against the entity.” Manders, 338 F.3d at 1309. In

Manders, we found that, on balance, the factors weighed in favor of granting

immunity to sheriffs when they set their “use-of-force policy at the [county] jail[.]”




                                              6
           USCA11 Case: 20-11469          Date Filed: 05/07/2021       Page: 7 of 20



Id. at 1328. But a clear reading of Georgia law demonstrates that all four factors

weigh against a finding of immunity.1

                                               A.

       First, I consider how state law defines the entity. The Georgia Constitution

could not be any more explicit: sheriffs are “county officers” who are elected by the

voters of their respective counties. Ga. Const. art. IX, § 1, ¶ 3. Under the Georgia

Constitution, sheriffs are considered part of “Counties and Municipal Corporations,”

id. art. IX, not the state’s executive branch, id. art. V (addressing the “Executive

Branch”). And as for the particular function at issue in this case—the cross-gender

supervision of detainees at county jails—Georgia statutory law explicitly defines

sheriffs as “jailers of the counties.” O.C.G.A. § 42-4-1(a).

       Georgia courts also have consistently held that “a lawsuit against a sheriff in

his official capacity is considered a suit against the county[.]” Davis v. Morrison,

810 S.E.2d 649, 651 (Ga. Ct. App. 2018) (citation and internal quotation marks

omitted); see also Gilbert v. Richardson, 452 S.E.2d 476, 478 n.4 (Ga. 1994). And

since our decision in Manders, Georgia courts have reiterated that “[s]heriffs clearly

perform governmental services on a local level[.]” See Channell v. Houston, 699

S.E.2d 308, 310 (Ga. 2010) (emphasis added).



       1
         My analysis will focus on our reasoning in Manders since Purcell did not discuss the four
factors and simply relied on our holding in Manders. See Purcell, 400 F.3d at 1325.
                                                7
         USCA11 Case: 20-11469        Date Filed: 05/07/2021   Page: 8 of 20



      Normally, under our precedent, when a state’s constitution and case law define

an official as a county officer, that “weighs against arm of the state status.” Abusaid

v. Hillsborough Cnty. Bd. of Cnty. Comm’rs, 405 F.3d 1298, 1305-6 (11th Cir. 2005);

cf. McMillian v. Monroe Cnty., 520 U.S. 781, 787 (1997) (relying on the “the

constitutional provisions concerning sheriffs, the historical development of those

provisions, and the interpretation given them by the Alabama Supreme Court” to

determine whether Alabama sheriffs represent the State for purposes of liability under

42 U.S.C. § 1983).

      But in Manders, we did not follow that practice. Instead, we dismissed the

language in Georgia’s constitution as mere “nomenclature” that “reflect[ed] a

geographic label defining the territory in which a sheriff is elected and mainly

operates.” Manders, 338 F.3d at 1312. Declining to take the Georgia Constitution

at its word, we found that sheriffs are “arms of the state” because they “perform

specific statutory duties, directly assigned by the State, . . . in corrections.” Id. at

1319. We concluded that counties lack control over the sheriff’s office under the

Georgia Constitution to the point that the sheriff’s office is “a separate and

independent office” from the county and its governing body. Id.

      Our reading of Georgia law and this Court’s sovereign-immunity case law was

flawed. As an initial matter, Manders conflates the first two factors by using state

control (and the lack of county control) over sheriffs to define sheriffs and the


                                           8
         USCA11 Case: 20-11469        Date Filed: 05/07/2021   Page: 9 of 20



function at issue. But the “two factors should not be collapsed.” Lake I, 840 F.3d at

1347-48 (Parker, J., dissenting).

      Second, Manders focuses far too much on the county’s lack of control over

sheriffs. Manders, 338 F.3d at 1310; id. (noting that Georgia Constitution gives

counties no “legislative power or authority over sheriffs and expressly prevents

counties from controlling or affecting the sheriff’s office or the personnel thereof.”);

id. (stressing that sheriffs are “not county employees”) (citing Bd. of Comm’rs of

Randolph Cnty. v. Wilson, 396 S.E.2d 903 (Ga. 1990)); id. at 1319 (explaining that

“the sheriff’s office is a separate and independent office from both [the] County and

its governing body”).

      By training its analysis on the county’s control, Manders “asks the wrong

question.” Id. at 1331 (Anderson, J., dissenting). The purpose of the Eleventh

Amendment “arm of the state” inquiry is not to assess “who has the most control, the

state or the county.” Id. Rather, the inquiry seeks to evaluate whether the State has

enough control over an official for the official to be considered an “arm of the state.”

Id.; see also Lake II, 871 F.3d at 1354 (“The Eleventh Amendment inquiry is about

whether the state controls the sheriff and is financially responsible for his actions”)

(Martin, J., dissenting from denial of rehearing en banc).

      Manders is surely correct that sheriffs are not controlled by the county

commission and are not “employee[s] of the county commission.” Wilson, 396


                                           9
         USCA11 Case: 20-11469        Date Filed: 05/07/2021    Page: 10 of 20



S.E.2d at 903. But that does not mean the State defines sheriffs as State entities. See

Manders, 338 F.3d at 1331-32 (Anderson, J., dissenting).

      Manders’s emphasis on the sheriff’s independence from county governing

bodies also misunderstands the nature of county government in Georgia. As Judge

Barkett explained, “[T]he county commission is not the only institution that acts for

the county.” Id. at 1343 n.15 (Barkett, J., dissenting). Georgia has structured its

county governments in a way that spreads power between co-equal, but separate,

offices “akin to the federal government’s separation of powers.” Id. “Thus, the

sheriff's independence from the county commission should be interpreted not as

independence from the county, but rather as independent authority to act for the

county with respect to the functions entrusted [to] his office.” Id. Indeed, Georgia

courts have since explained that the sheriff “is an elected constitutional county officer

and not a county employee.” Freeman v. Brandau, 664 S.E.2d 299, 301 (Ga. Ct.

App. 2008) (emphasis added).

      Third, Manders places too much emphasis on the fact that the sheriff’s duties

and powers are defined by state law. In fact, the State Legislature’s power to define

the duties of the sheriff’s office “indicates nothing more than its role as the seat of

legislative power in Georgia.” Manders, 338 F.3d at 1338 (Barkett, J., dissenting).

All local government entities, including county commissioners, are subject to the

“state’s sovereign prerogative to structure local government.” Id. at 1338; see also


                                           10
         USCA11 Case: 20-11469        Date Filed: 05/07/2021    Page: 11 of 20



Hess v. Port Auth. Trans-Hudson Corp., 513 U.S. 30, 47 (1994) (explaining that

“political subdivisions exist solely at the whim and behest of their state”) (cleaned

up). As a result, the State Legislature’s authority to define the duties and powers of

the sheriff’s office in Georgia is not a particularly strong indicator of state control.

      At bottom, the plain language of Georgia constitutional and case law makes

clear that sheriffs are county officials. Under a proper reading of Georgia law, then,

this factor weighs against immunity.

                                           B.

      The second factor requires us to consider what degree of control the State

maintains over the entity or official. In Manders, we concluded that the State

maintains control over sheriffs through its ability to “mandate[] and control[] sheriffs’

specific duties,” and its responsibility to train and discipline sheriffs. Manders, 338

F.3d at 1320. But this conclusion suffers from many of the same flaws as the analysis

under the first factor.

      For example, Manders again reads too much into the state’s residual legislative

control over sheriffs. Indeed, “ultimate control of every state-created entity resides

with the State[.]” Hess, 514 U.S. at 47. Georgia is no different. No doubt, the State

Legislature has the authority to define the powers and duties of sheriffs in Georgia.

Ga. Const. art. IX, § 1, ¶ 3(a)-(b). But that does not distinguish sheriffs from any

other local government entity: the constitution also gives the State Legislature the


                                           11
          USCA11 Case: 20-11469      Date Filed: 05/07/2021   Page: 12 of 20



authority to define the powers and duties of other local officials—including county

commissioners. Manders, 338 F.3d at 1338 (Barkett, J., dissenting) (citing Ga. Const.

art. IX, § 2, ¶¶ 1(a), (c)(1)).

       The State also ultimately maintains training and disciplinary control over other

local officials. For example, the State Legislature has used this power to require

county commissioners, like sheriffs, to meet certain training requirements. Id. at

1343 (citing O.C.G.A. § 36-20-4 (requiring county commissioners to complete 18

hours of training on “matters pertaining to the administration and operations of

county governments”)).

       Manders also (and again) harps on the lack of control counties maintain over

sheriffs as evidence of state control. Manders, 338 F.3d at 1322. But as I explained

above, county control, or the lack of it, does not show state control. And Georgia law

specifically designed the sheriff’s office to maintain some independence from county

governing bodies.

       More importantly, Manders ignores the portions of Georgia law that do give

counties control over county sheriffs and their operation of county jails. For an

inmate in a county jail, counties have a duty under Georgia law to “maintain the

inmate, furnishing him food, clothing, and any needed medical and hospital

attention.” O.C.G.A. § 42-5-2(a). Counties also must defend any habeas corpus or

other proceeding initiated by an inmate of a county jail and must “bear all expenses


                                          12
         USCA11 Case: 20-11469         Date Filed: 05/07/2021   Page: 13 of 20



relative to any escape and recapture” of inmates. Id. Plus, the county commission is

in charge of “directing and controlling all of the property of the county”—including

county jails. Id. § 36-5-22.1(a)(1).

      Georgia law likewise clearly differentiates between responsibility for control

over state correctional facilities on the one hand and county jails on the other. State

correctional facilities are under the control of the Department of Corrections, a state

government entity. Id. §§ 42-2-5, 42-5-53(b). But the Department has “no authority,

jurisdiction, or responsibility” over       those offenders who are sentenced to

confinement in a county jail. Id. § 42-5-51(a). Instead, the “county wherein the

sentence is imposed shall have the sole responsibility of executing the sentence and

of providing for the care, maintenance, and upkeep of the inmate while serving such

sentence[.]” Id. (emphasis added).

      Not only that, but state law grants counties the power to conduct grand-jury

investigations into the conditions of their own county jails. O.C.G.A. § 15-12-

71(b)(1), (c). Manders attempts to distinguish this provision by observing that grand

juries “perform discrete functions in the State’s justice system,” including

investigating all county buildings and governing bodies. Manders, 338 F.3d at 1322

n.40. But even so, state law requires grand juries conducting inspections under

O.C.G.A. § 15-12-71 to make recommendations and presentments to county

governing authorities on the sanitary conditions of the jails and “the treatment of the


                                            13
         USCA11 Case: 20-11469       Date Filed: 05/07/2021   Page: 14 of 20



inmates as the facts may justify.” See O.C.G.A. § 15-12-78; see also Manders, 338

F.3d at 1341 n.13 (Barkett, J., dissenting). It is telling that this statute requires a

grand jury to inform county commissions about investigations of county jails.

      A balanced reading of Georgia law reveals that counties retain significant

control over county sheriffs. By contrast, the State merely has the residual power it

retains over every local governmental entity. For these reasons, Manders erred in

concluding that the control factor favors a finding of immunity.

                                         C.

      The third factor requires us to account for where the entity or official derives

funds. No one disputes that Georgia law requires counties to fund county jails. See

O.C.G.A. §§ 36-9-5(a), 42-5-2(a); see also Manders, 338 F.3d at 1323; Lake I, 840

F.3d at 1343-44. The county commission has “the power and the duty to issue a

budget” for the sheriff. Chaffin v. Calhoun, 415 S.E.2d 906, 907 (Ga. 1992). This

includes the authority to “amend or change estimates of required expenditures”

presented by the sheriff. Bd. of Comm’rs of Dougherty Cnty. v. Saba, 598 S.E.2d

437, 439 (Ga. 2004).

      Despite the commission’s authority over the sheriff’s budget, Manders

concluded that the county’s “financial control” was “attenuated” because the State

requires the county to fund the sheriff’s budget, and the county cannot dictate how

the sheriff spends it. 338 F.3d at 1323. True, the county commission cannot “dictate


                                          14
         USCA11 Case: 20-11469       Date Filed: 05/07/2021     Page: 15 of 20



to the sheriff how [his] budget will be spent in the exercise of his duties.” Chaffin,

415 S.E.2d at 907. Nor can the commission remove “all funds” from the sheriff’s

budget or “divest the sheriff of his law enforcement power and duty.” Id. at 908.

      But the county commission still enjoys the “authority to make very substantial

cuts in sheriffs’ funding.” Manders, 338 F.3d at 1345 (Barkett, J., dissenting)

(collecting cases). And a county commission’s changes to the sheriff’s budget may

be reviewed by courts for abuse of discretion only. Saba, 598 S.E.2d at 439. To

survive judicial review, the budget need be only “reasonable under all the

circumstances and . . . provide reasonably sufficient funds to allow the sheriff to

discharge his legal duties.” Chaffin, 415 S.E.2d at 908. Under this lenient standard

of review, Georgia courts have upheld significant budget cuts—even cuts that force

sheriffs to lay off staff and deputies. See, e.g., id. at 908. In short, a county

commission can “act autonomously in funding the sheriff[] so long as [its]

appropriations preserve the sheriff’s capacity to execute the basic functions of

office.” Manders, 338 F.3d at 1345 (Barkett, J., dissenting).

      But even if we assume that the Manders reading of Georgia law—that counties

lack “financial control” over sheriffs—is correct, that conclusion still fails to prove

that sheriffs are “arms of the state.” For one, Manders’s concern with “financial

control” inappropriately collapses the control factor into the funding part of the

analysis. The funding factor is about determining where the official “derives its


                                          15
         USCA11 Case: 20-11469      Date Filed: 05/07/2021   Page: 16 of 20



funds,” Manders, 338 F.3d at 1309, not determining which governmental unit

controls the sheriff’s use of its funds. And under Georgia law, the answer to the

proper inquiry is straightforward: sheriffs derive their funds from the county.

      More importantly, Manders (yet again) focuses on the wrong issue—the

absence of county control as opposed to the presence of state control. Any lack of

county control here does not by default indicate state control. Given the structure of

county government in Georgia, it makes complete sense that checks exist on the

county commission’s power to shape the sheriff’s budget. As I explained earlier,

sheriffs are county officers, but by design, they work independently from county

governing bodies. See Saba, 598 S.E.2d at 439 (reiterating that the sheriff “is an

elected constitutional county officer and not an employee of the county commission”)

(emphasis added).       Sheriffs would lose their constitutionally guaranteed

independence if county commissions could dictate how they spend their budget.

      For these reasons, Manders erred in concluding that the third factor also tilted

toward immunity.

                                         D.

      Finally, we must consider who is financially responsible for a judgment against

the sheriff. Everybody agrees that this factor weighs against immunity for sheriffs

because no law in Georgia requires the State to foot the bill for adverse judgments

against sheriffs. See Manders, 338 F.3d at 1327; Lake I, 840 F.3d at 1344. And yet


                                         16
           USCA11 Case: 20-11469         Date Filed: 05/07/2021       Page: 17 of 20



in Manders we concluded that this fact “does not defeat immunity.” Manders, 338

F.3d at 1329.

       This conclusion is at odds with the Supreme Court’s and our precedent on

Eleventh Amendment immunity.              The Supreme Court has explained that “the

vulnerability of the State’s purse [i]s the most salient factor in Eleventh Amendment

determinations.” Hess, 513 U.S. at 48 (emphasis added). Indeed, the “prevention of

federal-court judgments that must be paid out of a State’s treasury” is the “impetus

for the Eleventh Amendment.” Id. We have reiterated that principle in our post-

Manders cases. For example, we concluded that the fact that the State of Florida did

not have to pay adverse judgments against county sheriffs was “in itself, a clear

marker that the Sheriff is not an arm of the state.” Abusaid, 405 F.3d at 1313.2

       Manders, however, determines that “an actual drain on the state treasury” is

not necessary to find Eleventh Amendment immunity. Manders, 338 F.3d at 1327.

True, a drain on the State treasury may not be dipositive, but neither is control—the

only factor Manders seemed to care about. Manders purports to analyze all four

Eleventh Amendment factors, but in reality, it collapses the first three factors into

one—control.       Yet the Supreme Court in Hess was clear that control is not



       2
         In Manders, we determined that a sheriff would have to pay adverse judgments against
him out of his own budget. Manders, 338 F.3d at 1327. We concluded that system would implicate
both county and state funds because the sheriff would have to “recoup that money from
somewhere.” Id. But in Abusaid, we held that indirect impacts on a state’s treasury are not enough
to implicate Eleventh Amendment interests. 405 F.3d at 1312.
                                               17
         USCA11 Case: 20-11469       Date Filed: 05/07/2021   Page: 18 of 20



“dispositive” because it fails to account for the core purpose of the Eleventh

Amendment—protecting the State’s treasury. Hess, 513 U.S. at 48. The Court also

pointed out that control is a weak indicator of immunity because “ultimate control”

of every local-government entity resides with the State. Id. at 47. Control, then, if

taken to its logical conclusion, would make every local-government entity an “arm

of the state”—a conclusion that cannot be right. So in Manders, we should have put

more emphasis on this final factor and less on control.

                                        II.

      Even if we ultimately decline to rethink our reasoning and holding in Manders,

we should still review our holding in Purcell—the case the district court relied on

here—because Purcell is itself inconsistent with our holding in Manders.

      Manders holds that the “arm of the state” analysis must “focus on the nature

of the particular function at issue” in the case. 338 F.3d at 1319. And Manders is

clear that the particular function should not be framed “too broad[ly].” Id. at 1309

n.9. For example, in Manders, Clinch County’s Sheriff was accused of permitting

his deputies to use excessive force at the county jail. Instead of framing the function

at issue broadly, Manders homes in on the precise function at issue: the sheriff’s

“force policy at the jail and the training and disciplining of his deputies in that

regard.” Id. at 1308-9. We emphasized that courts should not define particular




                                          18
         USCA11 Case: 20-11469       Date Filed: 05/07/2021    Page: 19 of 20



functions “in some categorical all or nothing manner in connection with the county

jail.” Id. at 1309 n.9

      But where Manders takes a scalpel, Purcell uses a meat axe. Instead of

tailoring the analysis to the precise function at issue—the prevention of inmate-on-

inmate violence—Purcell broadly declares that sheriffs function as an “arm of the

state” “when promulgating policies and procedures governing the conditions of

confinement” at county jails. Purcell, 400 F.3d at 1325. That “categorical all or

nothing” definition of the function at issue directly contradicts our prior holding in

Manders.

      To make matters worse, Purcell’s broad definition of the function at issue

drastically expands the scope of our limited holding in Manders—that sheriffs are an

“arm of the state” when they establish use-of-force policy at county jails. Manders,

338 F.3d at 1328. But Purcell reads Manders’s holding to mean that sheriffs are

always an “arm of the state” when they create and enforce “policies and procedures

governing the conditions of confinement” at county jails. Purcell, 400 F.3d at 1325.

      This expansion of Manders’s holding forecloses any case against a Georgia

sheriff regarding the operation of county jails, even though Manders explicitly rejects

that categorical approach. To stay true to our holding in Manders, then, at the very

least, we should reconsider Purcell’s holding that sheriffs act as an “arm of the state”

for any function related to the county jail. Rather, we should drill down on the


                                          19
         USCA11 Case: 20-11469       Date Filed: 05/07/2021   Page: 20 of 20



specific function at issue in each case and determine, based on the four Manders

factors, whether the sheriff is acting as an “arm of the state” for that particular

function.

                                        III.

      It is time for us to reevaluate our decision in Manders. Our holding in that case

rests on a misinterpretation of Georgia law and our Eleventh Amendment immunity

precedent. And even if we do not revisit Manders, we should reconsider our overly

broad holding in Purcell that sheriffs are immune from all suits “when promulgating

policies and procedures governing conditions of confinement” at the county jail.

Purcell, 400 F.3d at 1325. That holding—a drastic expansion of our holding in

Manders—precludes on the basis of state immunity all those incarcerated in Georgia

county jails from vindicating their rights in federal courts. Our decision in this case

only further proves that fact. I respectfully urge the Court to reconsider these cases.




                                          20